Citation Nr: 0413976	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
to include as secondary to the veteran's service-connected 
conditions of panic disorder or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In April 2001, the Board remanded 
the case to the RO.  In July 2003, the matter was again 
remanded to the RO.  It has now been returned for 
disposition.  


FINDING OF FACT

The veteran's mitral valve prolapse is not related to 
service, or to his service-connected panic disorder or 
hypertension disabilities.


CONCLUSION OF LAW

Mitral valve prolapse was not incurred in or aggravated in 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).     


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran was 
informed of this change in the law by the April 2001 Board 
remand.       

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, the July 2003 Board remand informed the veteran that 
service connection would be granted on a secondary basis 
where it was demonstrated that a service-connected disorder 
had aggravated a non-service connected disability.  An 
October 2003 letter from the RO informed the veteran of the 
evidence must show in order to establish entitlement to 
service connection on a direct basis.  In addition, a March 
2003 letter informed him that VA needed to know the name of 
the person, agency, or company who had relevant records, the 
address of the person, agency, or company, the approximate 
time frame covered by the records, and the condition for 
which he was treated.         

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the March 2003 and October 2003 RO letters informed the 
veteran that VA's statutory duty to assist included 
developing for all relevant evidence in the custody of a 
federal department or agency, including VA medical records, 
service medical records, and Social Security Administration 
records.  He was informed that the duty further included 
developing for relevant private records or evidence from 
state or local governments.  He was informed that he must 
provide VA with enough information about such records to 
allow VA to request them from the person or agency that 
possessed them.  Additionally, the letters stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided such was 
necessary to make a decision on his claim.  

In addition, the statement of the case (SSOC), issued in 
December 2003, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the October 2003 RO 
letter requested that if the veteran had any other evidence 
or information that he thought would support his claim, to 
let VA know.  Also, the March 2003 letter stated that the 
veteran had to tell VA about any additional information or 
evidence that he wanted VA to try to obtain for him.           
Furthermore, the December 2003 SSOC included the language of 
38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran claims that his mitral valve prolapse is related 
to his military service or, alternatively, was caused or 
aggravated by his service-connected conditions of panic 
disorder or hypertension.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records are negative for 
treatment for, or a diagnosis of, mitral valve prolapse.  

As for the post-service medical evidence, VA treatment 
records show that mitral valve prolapse was diagnosed in 
1990. 

In an August 1998 VA mental disorders examination report, the 
examiner stated that it seemed likely that the veteran's 
anxiety disorder may have started with the event of his 
diagnosis of his mitral valve prolapse.  He stated further, 
though, that the veteran's anxiety had been greatly 
exacerbated by his stressful work conditions at the Post 
Office.  

An August 1998 VA hypertension examination report listed a 
diagnostic impression of essential hypertension, probably 
requiring treatment.  It was further stated, however, that 
there was "no evidence of left ventricular enlargement, no 
evidence of mitral valve disease by absence of murmur or 
click not heard, evidence of elevated second heart sound with 
diastolic hypertension."      

In a June 2001 report by Dr. John Finn, he noted that he 
advised the veteran that, in his opinion, it was "as likely 
as not" that the veteran's hypertension would have an 
aggravating influence on the severity of the mitral valve 
prolapse.  He stated further that when the veteran's blood 
pressure was higher, "he may well have more mitral valve 
regurgitation," but that he was not aware of any evidence 
that would indicate hypertension caused deterioration of 
mitral valve function in a mitral valve prolapse patient.  

In an August 2001 VA progress note, the examiner stated that 
it was discussed with the veteran that hypertension "as 
likely as not" could precipitate mitral valve prolapse 
deterioration, however, the examiner further stated, "I am 
not aware about any scientific study to prove that fact."  
In a September 2001 VA progress note the above was 
reiterated.  It was further indicated that the examiner 
agreed with Dr. Finn's assessment that one may have more 
mitral valve regurgitation when his blood pressure is higher.  

In a March 2002 VA heart examination report, the examiner 
stated that it was his opinion, as well as that of the 
veteran's referring cardiologist, that there is no documented 
evidence that hypertension causes mitral valve prolapse.  He 
further stated that a judgment could not be made as to 
whether the veteran's hypertension could aggravate the mitral 
valve prolapse without resorting to speculation.  The 
examiner stated that the veteran had a very early grade I 
type of mitral valve prolapse and that it was not known when 
it occurred or how long it had existed.  The examiner also 
noted that there had been no complications or sequelae of his 
hypertension and or of his heart valve murmur, or any heart 
sequelae such as congestive heart failure or other 
significant arrhythmia.  

An article on mitral valve prolapse submitted by the veteran, 
and received in July 2002, noted that one of the symptoms of 
mitral valve prolapse is panic attacks.  

A December 2003 VA heart examination report noted that the 
claims folder had been reviewed.  The examiner stated that he 
was not aware of any documented evidence showing that panic 
disorder causes mitral valve prolapse or aggravates it, 
stating further that this relation could not be established 
without resorting to speculation.  

A December 2003 VA mental disorders examination report also 
noted that the veteran's claims folder had been reviewed.  
The examiner stated that, as she was not a physician, she 
could not comment on what has caused mitral valve prolapse in 
the veteran.  However, she did state that, with regard to 
panic disorder, there is no definitive explanation, but 
practical experience and theory had noted that there were a 
number of things which contribute to the development of panic 
disorder, including genetic predisposition, personality 
characteristics, developmental history, trauma history, and 
that it was also noted that mitral valve prolapse has been 
associated with a panic disorder.  She stated that it 
appeared as though the veteran's panic attacks result when he 
notices that his heart has skipped a beat, noting that he 
becomes nervous and anxious on such occasions.  However, she 
stated further that, by the veteran's report, he has stated 
that he was "much more comfortable with this" and had 
learned to cope better with his panic attacks.          

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for mitral valve 
prolapse on either a direct or secondary basis.  Therefore, 
the veteran's claim must be denied.  As for service 
connection on a direct basis, as is stated above, the veteran 
was not diagnosed with mitral valve prolapse until 1990, 
which was six years after his separation from military 
service.  Furthermore, the record does not contain a 
competent medical nexus opinion linking his mitral valve 
prolapse to service.  In this regard, the Board is not 
required to obtain any additional medical opinion in this 
case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Federal Circuit held that the veteran is required to not 
only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does show that the veteran is suffering from 
mitral valve prolapse.  However, no causal connection between 
mitral valve prolapse and his period of military service has 
been demonstrated.    
      
As for service connection as secondary to the veteran's 
service-connected hypertension, in the June 2001 report by 
Dr. John Finn he stated that it was "as likely as not" that 
the veteran's hypertension would have an aggravating 
influence on the severity of the mitral valve prolapse, 
stating that when the veteran's blood pressure was higher, 
"he may well have more mitral valve regurgitation."  
However, the report went on to state that he was not aware of 
any evidence that would indicate hypertension caused 
deterioration of mitral valve function in a mitral valve 
prolapse patient.  Additionally, VA progress notes state that 
hypertension "as likely as not" could precipitate mitral 
valve prolapse deterioration, however, it was further stated 
the examiner was not aware of any scientific study to prove 
that assertion.  The examiner in the March 2002 VA heart 
examination report stated that it was his opinion that there 
is no documented evidence that hypertension causes mitral 
valve prolapse, stating further that a judgment could not be 
made as to whether the veteran's hypertension could aggravate 
the mitral valve prolapse without resorting to speculation.  

Thus, the statements in the June 2001 report by Dr. Finn and 
in the VA progress notes stating that the veteran's 
hypertension "as likely as not" could precipitate mitral 
valve prolapse or have an aggravating influence on the 
severity of it are qualified by the admission that the 
examiners were unaware of any evidence that would support 
such assertions.  Moreover, the examiner in the March 2002 VA 
heart examination report stated not only that there was no 
supporting documentation to support such assertions, but that 
a judgment could not be made as to whether the veteran's 
hypertension could aggravate the mitral valve prolapse 
without resorting to speculation.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
that his mitral valve prolapse was caused or aggravated by 
his service-connected hypertension.  

As for service connection as secondary to the veteran's 
service-connected panic attack condition, the examiner in the 
August 1998 VA mental disorders examination report stated 
that it seemed likely that the veteran's anxiety disorder may 
have started with the event of his diagnosis of his mitral 
valve prolapse.  Further, the examiner in the December 2003 
VA mental disorders examination report noted that mitral 
valve prolapse has been associated with a panic disorder.  
She stated that it appeared as though the veteran's panic 
attacks result when he notices that his heart has skipped a 
beat, noting that he becomes nervous and anxious on such 
occasions.  In this regard, the July 2002 article noted that 
one of the symptoms of mitral valve prolapse is panic 
attacks.  Additionally, the examiner in the December 2003 VA 
heart examination report stated that he was not aware of any 
documented evidence showing that panic disorder causes mitral 
valve prolapse or aggravates it, stating further that this 
relation could not be established without resorting to 
speculation.  
  
Finally, the Board notes that in Johnston v. Brown, 10 Vet. 
App. 80, the veteran, with service ending in April 1969, was 
service-connected for residuals of shell fragment wounds and 
sustained a fracture of the spine in a 1985 motor vehicle 
accident that left him paralyzed below the waist.  The 
veteran claimed that his service-connected shell fragment 
wounds of the abdomen "aggravated" his life in a wheel 
chair, i.e., his service-connected wrist hurt from pushing 
the chair, and his chest wounds hurt when getting in and out 
of the chair.  The Court held that the veteran's argument was 
actually the converse of the facts in Allen, 7 Vet. App. 439, 
in that his non-service-connected injuries were aggravating 
his service-connected condition, and Allen, required that the 
service-connected condition be the causative factor, not the 
acted-upon factor.  Such is the case here, as evidenced by 
the statements by the examiners in the August 1998 and 
December 2003 VA mental disorders examination reports.  
Again, the examiner in the August 1998 report stated that it 
seemed likely that the veteran's anxiety disorder may have 
started with the event of the diagnosis of his mitral valve 
prolapse.  The examiner in the December 2003 VA mental 
disorders examination report stated that it appeared as 
though the veteran's panic attacks result after he notices 
his heart has skipped a beat.  Thus, these reports suggest 
that the veteran's non-service connected mitral valve 
prolapse either caused or aggravates his service-connected 
panic attack disorder.  Accordingly, the claim must be 
denied.   
  
 The Board has considered the veteran's statements submitted 
in support of his argument that he has mitral valve prolapse 
either as a result of his service or secondary to his 
service-connected panic attack or hypertension conditions 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between mitral valve prolapse and either 
his service or his service-connected disabilities.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for mitral valve prolapse, 
to include as secondary to the veteran's service-connected 
panic attack and hypertension disabilities, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



